Citation Nr: 1330084	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  04-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease, cervical spine, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tinea cruris involving the groin and left thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to a compensable initial rating for hemorrhoids.

5.  Entitlement to service connection for arthritis of multiple joints, including as secondary to the Veteran's service-connected disabilities.

6.  Entitlement to service connection for athlete's foot.

7.  Entitlement to service connection for major depressive disorder, to include as secondary to the Veteran's service-connected disabilities.

8.  Entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from December 1997, January 1999, June 2000, March 2003, and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Montgomery, Alabama.  The Montgomery, Alabama, RO is the current Agency of Original Jurisdiction (AOJ), based on the Veteran's residency.

The appeal has been before the Board previously.  In August 2004 and May 2012, the matters on appeal were remanded for further development.  During the processing of the most recent remand, VA issued a March 2013 rating decision granting service connection for sinusitis with a deviated septum, rated 0 percent disabling since September 30, 1992.  The grant of service connection represents a full grant of the benefit sought on appeal, and no further question remains for consideration by the Board with respect to that issue.  

The Veteran has testified at two personal hearings, both held at the RO before a Veterans Law Judge (Travel Board hearings).  The first was held in December 2003, and the second in June 2011.  Transcripts of each are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran previously testified at December 2003 and June 2011 Travel  Board hearings.  The Veterans Law Judges who presided over the hearings are no longer employed by the Board.  A Veterans Law Judge who conducts a hearing must participate in the decision of that issue, if available. 38 C.F.R. § 20.707. 

The Veteran was notified that the Veterans Law Judge who conducted his most recent June 2011 hearing was unavailable in July 2013 correspondence, and he was offered the opportunity for a new hearing.  In a response received in August 2013, the Veteran indicated that he did desire a new Board hearing, to be held at the RO. 

Because the Board may not proceed with an adjudication of the claims without affording the Veteran an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing. After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


